  Case 19-51058         Doc 35      Filed 06/01/20 Entered 06/01/20 12:15:40              Desc Main
                                      Document     Page 1 of 2




SIGNED THIS 1st day of June, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF VIRGINIA

In re
Annie Mae Stewart                                                                   Chapter 13
                                                                                    Case No 19-51058
Debtor(s)

                                   ORDER CONFIRMING PLAN

The Chapter 13 Plan filed by the Debtor(s) 5/1/2020, having been transmitted to all creditors;
and it having been determined that the plan meets each of the requirements of 11 U.S.C. §
1325(a);

It is ORDERED that:

(1) The Plan as filed or modified is CONFIRMED.

(2) Upon entry of this order, all property of the estate shall revest in the Debtor(s).
Notwithstanding such revesting, the Debtor(s) shall not encumber, refinance, sell or
otherwise convey real property without first obtaining an order of approval from
this Court.

(3) All funds received by the Chapter 13 Trustee on or before the date of an order
of dismissal shall be disbursed to creditors, unless such disbursement
would be de minimis, in which case the funds may be disbursed to the Debtor(s)
or paid into the Treasury registry fund account of the Court, at the discretion of the
Trustee. All funds received by the Chapter 13 Trustee after the date of the entry of
the order of dismissal or conversion shall be refunded to the Debtor(s) at their
address of record.




                                                      1
  Case 19-51058           Doc 35       Filed 06/01/20 Entered 06/01/20 12:15:40                     Desc Main
                                         Document     Page 2 of 2




(4) Other provisions:
The Plan must pay 100% to ALL unsecured creditors up to $69,696 pursuant to 11 U.S.C. Section
1325 (a) (4) Chapter 7 Test, and debtor(s) shall promptly amend this confirmed plan if allowed
claims are higher than anticipated and the plan no longer yields 100% to such creditors.
Trustee withdraws Motion to Dismiss.

                                              ***End of Order***


/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net

SEEN AND AGREED

/s/ Michael D.Hart
Michael D. Hart, PC
VSB # 32403
P O BOX 622
ROANOKE, VA 24004
540 342-9736
Email: service@hartlawroanoke.com


Service of this Order is directed to the Debtor(s), Debtor(s) Attorney, the Trustee, the United States Trustee, the
Internal Revenue Services, the U.S. Attorney, Debtor(s)’ employer (if any wage deduction order is being modified)
and all creditors specifically dealt with by the terms of this order.




                                                         2
